Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on Januar 11, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by THOMPSON et al. (WO 2015 153324).
Regarding claims 1-4 and 6-13, THOMPSON et al. discloses an end effector 700 extending a fixed distance between a proximal end and a distal end (figure 45A & 45B ), the end effector comprising: a first jaw 702 that extends along a longitudinal axis that supports an anvil face 706 that extends between a distal first end 702a and a proximal second end 702b; a second jaw 704 that extends along a longitudinal axis, the second jaw 704 supporting a cartridge  having a cartridge face 704 and retaining a plurality of staples extending along a longitudinal axis of the second jaw 704 between the distal first end 704a and a proximal second end 704b thereof; a first coupling (see diagram below) pivotally coupled to the distal first end 702a of the first jaw 702 and 1 to the proximal second end 702b of the first jaw 702 and acting as a second coupling that movably couples the second end of the first jaw 702 to second end of the second jaw 704 when the end effector is in both a first open position and in a second closed position; wherein the distal end 702a and the proximal end 702b of the first jaw 702 are aligned with the longitudinal axis of the first jaw 702; a slot 734, 766 in the second jaw 704 that slidably retains the rigid second coupling 732 therein; an I-shaped (paragraphs 239, 249 & 251) blade 620 having a cutting surface and at least one lateral arm 626 retained within a first channel defined by the first jaw 702 and/or at least one lateral arm 628 retained within a second channel defined by the second jaw 704 for the purpose of ensuring alignment of the first and second jaws 702, 704 as the blade travels between the proximal and distal ends of the end effector (paragraph 240) and connected urge the staples from the cartridge; and an elongate tube 304 having a distal end coupled to the end effector and a proximal end to a distal end of a handle 306.

    PNG
    media_image1.png
    438
    570
    media_image1.png
    Greyscale

In an alternative embodiment, THOMPSON et al. also discloses an end effector 700 extending a fixed distance between a proximal end and a distal end (figure 45A & 45B ), the end effector comprising: a first jaw 702 that extends along a longitudinal axis that supports an anvil face 706 that extends between a distal first end 702a and a proximal second end 702b; a second jaw 704 that extends along a longitudinal axis, the second jaw 704 supporting a cartridge  having a cartridge face 704 and retaining a plurality of staples between the distal first end 704a and a proximal second end 704b; a first coupling 764 that couples the distal first end 702a of the first jaw 702 to the distal first end 704a of the second jaw 704; a movable, non-flexible second link 732 fixedly coupled2 to the proximal second end 702b of the first jaw 702 and acting as a second coupling that movably couples the second end of the first jaw 702 to second end of the second 
In reference to claims 5 and 18, THOMPSON et al. discloses the end effector to be sized for operation within the stomach of a patient, wherein figure 52 illustrates the coupling slot depth to be approximately 1/3 of the end effector diameter and paragraph 7 states the end effector has a diameter of 5mm-15mm which is within the claimed length range of 3mm-8mm.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over THOMPSON et al. (WO 2015 153324) in view of WAMPLER et al. (WO 2015/153324).
In reference to claim 5, THOMPSON et al. does not speak to the dimensions of the surgical end effector which has a slot that extends along the depth/diameter of the end effector .  
Claims 14-17 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over THOMPSON et al. (WO 2015 153324) in view of VIOLA (US 8,091,756).
With respect to claims 14-17 and 19-26, THOMPSON et al. discloses an end effector 700 extending a fixed distance between a proximal end and a distal end (figure 45A & 45B ), the end effector comprising: a first jaw 702 that extends along a longitudinal axis that supports an anvil face 706 that extends between a distal first end 702a and a proximal second end 702b; a second jaw 704 that extends along a longitudinal axis, the second jaw 704 supporting a cartridge  having a cartridge face 704 and retaining a plurality of staples extending along a longitudinal axis of the second jaw 704 between the distal first end 704a and a proximal second end 704b thereof; a first coupling (see diagram below) pivotally coupled to the distal first end 702a of the first jaw 702 and the distal first end 704a of the second jaw 704 by a pin that extends transversely to the longitudinal axis (respectively) of the first jaw 702 and the second jaw 704; a movable, non-flexible second link 732 fixedly coupled3 to the proximal second end 702b of the first jaw 702 and acting as a second coupling that movably couples the second end of the first jaw 702 to 
The handle of THOMPSON et al. provides manual actuation of drive assembly including elongated elements that extend through the elongated tube to the end effector, but does not include a motor in the drive assembly.  VIOLA teaches an end effector 1006 comprising: a first jaw 1010 pivotally coupled to a second jaw 1012 that supports a cartridge 1200, such that the first jaw 1010 moves between an open position and a closed position; and a handle assembly 1002 supports a drive assembly (column 5 lines 19-29) in communication with the end effector 1006, such that actuation of the drive assembly causes ejection of staples from the second jaw of the end effector.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the drive assembly of THOMPSON et al. to include a motor, since column 5 lines 19-29 of VIOLA supports the knowledge in the art to provide various mechanical drive assemblies, including that of a motor-driven assembly, such that the  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over THOMPSON et al. (WO 2015 153324) in view of VIOLA (US 8,091,756) as applied to claim 17 above, and further in view of WAMPLER et al. (WO 2015/153324).
In reference to claim 5, THOMPSON et al. does not speak to the dimensions of the surgical end effector which has a slot that extends along the depth/diameter of the end effector (figure 27); however, THOMPSON et al. discloses the end effector to be sized for operation within the abdomen of a patient.  WAMPLER et al. teaches an end effector sized for operation within the abdomen of a patient wherein the end effector has a diameter of 5mm-15mm (paragraph 7), wherein figure 45B illustrates the coupling slot depth to be approximately 1/3 of the end effector diameter.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the coupling slots of THOMPSON et al. at a depth/width of 3 mm – 8mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Claims 27-32, 36-44, 47-53 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over THOMPSON et al. (WO 2015 153324) in view of SHELTON, IV et al. (US 2013/0146641).
In reference to claims 27-32, 36-44, 47-53 and 56, THOMPSON et al. discloses an end effector 700 extending a fixed distance between a proximal end and a distal end (figure 45A & 45B ), the end effector comprising: a first jaw 702 that extends along a longitudinal axis that supports an anvil face 706 that extends between a distal first end 702a and a proximal second end 702b; a second jaw 704 that extends along a longitudinal axis, the second jaw 704 supporting a see diagram below) pivotally coupled to the distal first end 702a of the first jaw 702 and the distal first end 704a of the second jaw 704 by a pin that extends transversely to the longitudinal axis (respectively) of the first jaw 702 and the second jaw 704; a movable, non-flexible second link 732 fixedly coupled4 to the proximal second end 702b of the first jaw 702 and acting as a second coupling that movably couples the second end of the first jaw 702 to second end of the second jaw 704 when the end effector is in both a first open position and in a second closed position; wherein the distal end 702a and the proximal end 702b of the first jaw 702 are aligned with the longitudinal axis of the first jaw 702; a slot 734, 766 in the second jaw 704 that slidably retains the rigid second coupling 732 therein; an I-shaped (paragraphs 239, 249 & 251) blade 620 having a cutting surface and at least one lateral arm 626 retained within a first channel defined by the first jaw 702 and/or at least one lateral arm 628 retained within a second channel defined by the second jaw 704 for the purpose of ensuring alignment of the first and second jaws 702, 704 as the blade travels between the proximal and distal ends of the end effector (paragraph 240) and connected urge the staples from the cartridge; and an elongate tube 304 having a distal end coupled to the end effector and a proximal end to a distal end of a handle 306.
THOMPSON, et al. does not disclose the end effector supporting a buttress as claimed.  SHELTON, IV et al. teaches an end effector 617 comprising: a first jaw 670 having an anvil face (figure 30) with a first channel 670b therein that extends between a first end and a second end; a second jaw 680 having a cartridge 682 including a cartridge face with slots housing a plurality of .
Claims 27, 28, 31-40, 43-49 and 51-56 are rejected under 35 U.S.C. 103 as being unpatentable over THOMPSON et al. (WO 2015 153324) in view of TARINELLI et al. (US 09/0134200).
Regarding claims 27, 28, 31-40, 43-49 and 51-56, THOMPSON et al. discloses an end effector 700 extending a fixed distance between a proximal end and a distal end (figure 45A & 45B ), the end effector comprising: a first jaw 702 that extends along a longitudinal axis that supports an anvil face 706 that extends between a distal first end 702a and a proximal second end 702b; a second jaw 704 that extends along a longitudinal axis, the second jaw 704 supporting a see diagram below) pivotally coupled to the distal first end 702a of the first jaw 702 and the distal first end 704a of the second jaw 704 by a pin that extends transversely to the longitudinal axis (respectively) of the first jaw 702 and the second jaw 704; a movable, non-flexible second link 732 fixedly coupled5 to the proximal second end 702b of the first jaw 702 and acting as a second coupling that movably couples the second end of the first jaw 702 to second end of the second jaw 704 when the end effector is in both a first open position and in a second closed position; wherein the distal end 702a and the proximal end 702b of the first jaw 702 are aligned with the longitudinal axis of the first jaw 702; a slot 734, 766 in the second jaw 704 that slidably retains the rigid second coupling 732 therein; an I-shaped (paragraphs 239, 249 & 251) blade 620 having a cutting surface and at least one lateral arm 626 retained within a first channel defined by the first jaw 702 and/or at least one lateral arm 628 retained within a second channel defined by the second jaw 704 for the purpose of ensuring alignment of the first and second jaws 702, 704 as the blade travels between the proximal and distal ends of the end effector (paragraph 240) and connected urge the staples from the cartridge; and an elongate tube 304 having a distal end coupled to the end effector and a proximal end to a distal end of a handle 306.
THOMPSON et al. does not disclose a buttress arranged as claimed.  TARINELLI et al. teaches an end effector 17 comprising: a first jaw 72 having an anvil face 70 with a first channel 70b therein that extends between a first end and a second end; a second jaw 80 having a cartridge 82 including a cartridge face with slots housing a plurality of staples 84, and a second channel .

Response to Arguments
Applicant’s arguments filed January 11, 2022 with respect to the 35 USC 102 rejection in view of BALBIERZ et al. and FARASCIONI et al. have been fully considered and are persuasive.  Thus, the 35 USC 102 rejections have been withdrawn.
Applicant's arguments filed January 11, 2022 with respect to the 35 USC 103 rejection over THOMPSON et al. have been fully considered but they are not persuasive.  However, in light of the amendments and upon further consideration of the disclosure of THOMPSON et al., Examiner has applied an alternative interpretation of THOMPSON et al. as presented above.  .
Applicant has argued that the proximal second link 732 is neither “rigid” nor “fixedly” connected to the second jaw.  However, link 732 is definitively a non-flexible member that does not move relative to the first jaw 702, thereby meeting the limitations of a rigid link that is fixedly connected to the proximal end of the first jaw.  Regarding the fixed connection of link 732 to the second jaw 704, paragraph 250 of the THOMPSON et al. publication states (rigid) link 732 remains coupled to the first jaw between both an open and closed position through member 46.  While member 46 is a flexible element intermediate the rigid link 732 and the end of the first jaw, Examiner has not found there to be limitations that negate such an arrangement.
Regarding the limitation of the rigid link 732 being “movably” coupled while also being fixed (relative to the first jaw), figure 52 indicates movement of the rigid link 732 from the open position to a closed position upon actuation of member 46 which contributes to the fixed coupling of the rigid link 732 to the end of the second jaw.
Applicant has further argued that the end effector 70 of THOMPSON et al. is not fix because it is “possible” to shift the first jaw 702 distally or proximally relative to the second jaw 704 during operation of the end effector, thereby changing the distance between the proximal and distal ends of the end effector.  Likewise, Examiner would like to note that it is also possible to operate the end effector such that the first jaw 702 moves between the open and closed positions without shifting the first jaw 702 relative to the second jaw 704, thereby establishing an occurrence where the claimed limitations are met.   Nonetheless, an embodiment of a similar end effector with a rigid link fixedly and movably coupled to the proximal ends of the first and second jaw is also shown in figures 45A and 45B; wherein, the distal ends of the first and second see diagram below) such that the distance of the end effector 


    PNG
    media_image2.png
    438
    526
    media_image2.png
    Greyscale


For the sake of expediting prosecution, Examiner would like to note that claims 47-56 are not limited to a first coupling on an opposing end of the first and second jaws from the second coupling, such that prior art teaching a first coupling (e.g. pin) and a second coupling rigid link on the same end of the first and second jaws would render the claims unpatentable.  There is no reference to proximal and distal ends nor is there a requirement for both ends of the jaws to be coupled together in both the open and closed positions of the jaws.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199




/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                            


January 24, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Link/coupling 732 does not move relative to the first jaw, thereby establishing the “fixed” connection as claimed.
        2 Link/coupling 732 does not move relative to the first jaw, thereby establishing the “fixed” connection as claimed.
        3 Link/coupling 732 does not move relative to the first jaw, thereby establishing the “fixed” connection as claimed.
        4 Link/coupling 732 does not move relative to the first jaw, thereby establishing the “fixed” connection as claimed.
        5 Link/coupling 732 does not move relative to the first jaw, thereby establishing the “fixed” connection as claimed.